Order reversed, on the law and facts, without costs, petition dismissed and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following memorandum: Upon our review of the record, we do not find that petitioner established by clear and convincing evidence that respondents permanently neglected their children (see, Social Services Law § 384-b). While Family Court’s findings must be accorded great weight (see, Matter of Irene O., 38 NY2d 776), we do not agree that respondents failed to plan for the future of their children or themselves (see, Matter of Leon RR, 48 NY2d 117, 125; Matter of Orlando F., 40 NY2d 103, 110). Here, the record reveals that respondents maintained sufficient contact with their children, visited them frequently, wanted to reestablish a family relationship and attended the many services to which the agency referred them. Respondent father maintained steady employment and respondents had stable housing. Unquestionably, the respondents on numerous occasions demonstrated an inability to cope adequately with their difficult and at times behaviorally disturbed children (indeed, one of the social workers admittedly could not manage the two boys at once) and the record shows that they did not attain the level of skill at child care or the degree of improvement which the social workers apparently expected. Family Court stated: "The [respondents] always came to visits, apparently loved their children, and frequently attended the services referred to, but could not or would not put into practice any of the theories they heard. They couldn’t internalize the ideas.” The court’s determination that respondents failed to plan for the return of their children appears to be based on their failure to change their attitude and transform themselves into skilled, competent parents. In our view, this is insufficient to justify termination of parental rights. Matter of Joyce T. (65 NY2d 39), relied on by the dissenters, is not controlling here. There, the court (p 49) held that a dispositional hearing was not necessary where parental rights with respect to Joyce T. were permanently terminated on the ground that the parents, who were mentally retarded, "have been convincingly shown to be wholly incapable of providing proper and adequate care for *693the child for the foreseeable future”. The record in the case at bar does not support a similar finding and indeed there is evidence that respondents were improving. Accordingly, we remit the matter to Family Court for decision on the outstanding extension of placement petition and an appropriate custody determination. In view of our holding, we find it unnecessary to discuss the procedural issues raised on appeal.
All concur, except Doerr and Denman, JJ., who dissent and vote to affirm, in the following memorandum.